Citation Nr: 1711455	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  10-13 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. D. Lewis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1992 to June 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The case was subsequently transferred to the RO in New Orleans, Louisiana RO.

The Board remanded the case for further development in March 2015.  The case has since been returned to the Board for appellate review.

The Veteran had requested a hearing before the Board.  He was scheduled for such a hearing in August 2012 and November 2016; however, he did not report for those proceedings.  As he has not provided cause for his failure to appear in November 2016 or requested another hearing, the Veteran's hearing request is deemed withdrawn. See 38 C.F.R. § 20.704.

The Board also notes that the Veteran referred to earaches in a January 2012 statement. See May 2012 VBMS Congressional entry.  He is currently service-connected for bilateral sensorineural hearing loss and tinnitus.  If he would like to file a claim for an ear disorder other than hearing loss and tinnitus, the Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary. 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA examination in August 2010 examination in connection with his claim.  The examiner indicated that the Veteran had normal to moderately severe hearing loss that had no effect on his daily activities, but did have significant effects on his occupation.  It was noted that he experienced difficulty with conversational speech, particularly in adverse listening situations.  In a January 2012 statement, the Veteran indicated that he has to read people's lips and have them repeat themselves even when they are sitting next to him.  Although the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, the Veteran's January 2012 statement suggests that his disability may have increased in severity since he was last examined.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Moreover, in the January 2012 statement, the Veteran asserted that all of his medical records have not been considered.  He also noted that had been tested at the VA Medical Centers (VAMC) in Houston, Texas, and Shreveport, Louisiana.  The Board notes that the claims file does not contain any VA treatment records dated since October 2010.  As such, any outstanding VA medical records should also be obtained on remand. 38 U.S.C.A. § 5103A (c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (2015) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, 815 F.3d 786   (Fed. Cir. 2016).

In addition, the Veteran indicated in the January 2012 statement that he had filed for state disability benefits in Louisiana.  However, the claims file does not contain the decision to deny benefits or the records upon which that determination was based.  Therefore, the AOJ should attempt to obtain such records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral sensorineural hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file, to include any records dated from December 2007 to the present.

2.  The AOJ should attempt to obtain a copy of any decision to grant or deny state disability benefits to the Veteran and the records upon which such a decision was based and associate them with the claims file.  (In a January 2012 statement, the Veteran reported that he had filed for state disability benefits in Louisiana, but had been denied.)

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected bilateral sensorineural hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a pure tone audiometry test.

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity and manifestations of the Veteran's service-connected bilateral hearing loss.  In so doing, he or she should discuss the effect of the disability on his occupational functioning and daily activities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]"  38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file must be made available to the examiner for review.  

4.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence. 

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




